UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          KERN, ALDYKIEWICZ, and MARTIN
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                    Private First Class RANDALL A. WIECK
                         United States Army, Appellant

                                  ARMY 20110707

                    Headquarters, I Corps (Rear) (Provisional)
                          David L. Conn, Military Judge
                   Colonel Kurt A. Didier, Staff Judge Advocate


For Appellant: Major Jacob D. Bashore, JA; Captain Stephen J. Rueter, JA (on
brief).

For Appellee: Major Robert A. Rodrigues, JA; Captain Sasha N. Rutizer, JA (on
brief).

                                  27 February 2013
                              ---------------------------------
                              SUMMARY DISPOSITION
                              ---------------------------------

Per Curiam:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of two specifications of absence without leave in violation of
Article 86, Uniform Code of Military Justice, 10 U.S.C. § 886 (2006) [hereinafter
UCMJ]. The military judge sentenced appellant to a bad-conduct discharge,
confinement for five months, forfeiture of $978.00 pay per month for five months,
and reduction to the grade of E-1. The convening authority approved a sentence to a
bad-conduct discharge, confinement for four months, forfeiture of $978.00 pay per
month for five months, and reduction to the grade of E-1. Appellant was credited
with eighty-six days of confinement against his sentence to confinement.

        Appellant’s sole assignment of error for our review under Article 66, UCMJ,
is that he was denied the opportunity to request that the convening authority defer
his reduction in rank and his adjudged and automatic forfeitures.

       On a standard post-trial and appellate rights advisement form, appellant
indicated that he wanted to request deferral of his reduction in rank, adjudged
WIECK—ARMY 20110707

forfeitures, and automatic forfeitures. However, contrary to appellant’s expressed
desires, the record fails to reveal that any such deferment requests were ever
presented to the convening authority. As a result, appellant claims that he was
prejudiced and requests that this court order a new review and action. The
government concedes the propriety of a new review and action. In light of the
government’s concession, we will grant appellant’s requested relief. See United
States v. Fordyce, 69 M.J. 501 (Army Ct. Crim. App. 2010) (en banc).

       While not raised, we also note that Appellate Exhibit V, which should consist
of “a copy of the Secretary of the Army’s designation action [designating I Corps
(Rear) (Provisional) as a GCMCA], as well as the assumption of command by
General Miles, the convening authority,” is missing from the record. Considering
the relief granted herein, the government will be afforded the opportunity to address
the omitted exhibit.

      The convening authority’s initial action, dated 16 February 2012, is set aside.
The record of trial is returned to The Judge Advocate General for a new staff judge
advocate recommendation and a new action by the same or different convening
authority in accordance with Article 60(c)–(e), UCMJ. In addition, appellant will
receive assistance from a new defense counsel.


                                        FORTHE
                                       FOR  THECOURT:
                                                COURT:




                                        MALCOLM H. SQUIRES, JR.
                                       MALCOLM H. SQUIRES, JR.
                                        Clerk of Court
                                       Clerk of Court




                                          2